   Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 1 of 7 PageID# 9




                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION
                   Spottswood W. Robinson III and Robert R. Mehrige Jr.
                         Federal Comthouse, 701 East Broad Street
                                 Richmond. Virginia 23219


CHRISTOPHER M. HARRIS,

                                           Plaintiff,

      V.                                                         cv145
                                            Civil Action No. 3:21----


TRANS UNION, LLC
Please Serve:
Corporation Service Company
100 Shockoe Slip, 2 nd Floor
Richmond, Virginia 23219
Registered Agent,

EQUIFAX INFORMATION SERVICES, LLC.
Please Serve:
Corporation Service Company
100 Shockoe Slip, 2 nd Floor
Richmond, Virginia 23219
Registered Agent,

VIRGINIA CREDIT UNION, INC.
Please Serve:
Christopher M. Shockley
Va Credit Union
7500 Boulders View Drive,
Richmond, Virginia 23225
Registered Age

                            Defendants.

                                        COMPLAINT

      Christopher M. Harris ("Harris"), by counsel, sets forth the following to the Court:
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 2 of 7 PageID# 10
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 3 of 7 PageID# 11
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 4 of 7 PageID# 12
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 5 of 7 PageID# 13
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 6 of 7 PageID# 14
Case 3:21-cv-00145-HEH Document 1 Filed 03/04/21 Page 7 of 7 PageID# 15
